Appeal by defendant from a judgment of the Supreme Court, Kings County (Rigler, J.), ren*726dered January 24, 1983, convicting him of burglary in the second degree, grand larceny in the third degree, criminal possession of stolen property in the second degree, criminal mischief in the fourth degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence was sufficient to establish defendant’s guilt of the crime of burglary in the second degree beyond a reasonable doubt. Defendant’s recent and exclusive possession of the fruits of the crime justified the inference that he had burglarized the premises in question (see, People v Baskerville, 60 NY2d 374; Knickerbocker v People, 43 NY 177). The testimony elicited from defendant, through which he attempted to explain his possession of the fruits of the crime, contained inconsistencies. We find that there was a reasonable basis upon which the jury could find that the provided explanation was false (see, People v Thornton, 104 AD2d 426).
The other contentions raised by defendant have been examined and found to be meritless. Lazer, J. P., Mangano, Brown and Lawrence, JJ., concur.